Citation Nr: 1812238	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 14, 2015, for the awards of entitlement to service connection for right and left lower extremity radiculopathy as secondary to service-connected chronic lumbar sprain with spasm. 

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder arthralgia with arthritis. 

3.  Entitlement to an initial evaluation in excess of 10 percent for narcolepsy.

4.  Entitlement to an initial evaluation in excess of 10 percent for right wrist injury residuals.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to service connection for tinea versicolor.

8.  Entitlement to service connection for seborrheic dermatitis of the scalp.

9.  Entitlement to service connection for benign prostate hypertrophy (BPH). 

10.  Entitlement to service connection for a bilateral foot disorder, claimed as pain in feet, decreased dorsiflexion in the ankles, and Morton's neuroma.

11.  Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea (OSA) and primary insomnia, to include as secondary to service-connected narcolepsy. 

12.  Entitlement to service connection for hypertension, to include as secondary to service-connected narcolepsy.

13.  Entitlement to service connection for right and left hip disorders, claimed as degenerative joint disease, to include as secondary to service-connected knee and lumbar spine disabilities.

(The issues of entitlement to annual clothing allowances for the year 2014 are the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 2009.

These appeals come before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, following the issuance of the statement of the case (SOC) in March 2014, August 2016, September 2016, and October 2016 for the claims on appeal and certification of the appeal to the Board in December 2016, additional pertinent evidence, specifically VA treatment records dated through 2017, records from the Social Security Administration (SSA), VA vocational rehabilitation records, and VA examination reports evaluating the Veteran's service-connected narcolepsy and PTSD dated in September 2017, was developed by VA and added to the electronic claims file.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304(c) (2017).  Thus, a remand is required so that a supplemental statement of the case (SSOC) may be issued with consideration of all the evidence of record with regard to the claims on appeal.

The Veteran last had VA examinations to fully evaluate his service-connected right wrist injury residuals in August 2011, left shoulder arthralgia in January 2014, and PTSD in September 2017.  During his October 2017 Board videoconference hearing, the Veteran reported increased symptomatology of his service-connected wrist and PTSD disabilities, specifically his right wrist limitation of function as well as paranoia.  Furthermore, while the Veteran reported that his left shoulder symptoms remained of the same severity since his January 2014 VA examination, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2011 and January 2014 VA examination reports did not include all of the required findings discussed above pertaining to the Veteran's right wrist and left shoulder disabilities.  Consequently, new VA examinations are warranted to adequately determine the current severity of the Veteran's service-connected right wrist, left shoulder, and PTSD disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board further notes that the issue of entitlement to a TDIU is on appeal as part and parcel of the Veteran's pending initial rating claims for his service-connected right wrist, left shoulder, narcolepsy, and PTSD that originated in August 2009, October 2010, and April 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Currently, the Veteran's total combined rating for his service-connected disabilities is 80 percent from November 1, 2009, and 90 percent from April 16, 2012.  38 C.F.R. §§ 4.16, 4.25.  The Veteran and his representative have asserted he stopped working full time upon service retirement in October 2009 due to his service-connected disabilities, specifically narcolepsy.

Based on the cumulative evidence of record, to include the findings in VA examination reports dated from 2009 to 2017, the Board finds that a VA examination addressing the effects of the Veteran's service-connected disabilities, alone or in aggregate, on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience during the time period from November 2009 to the present is necessary to effectively adjudicate the TDIU claim on appeal.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the current initial rating appeals for his service-connected right wrist, left shoulder, narcolepsy, and PTSD to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a November 2015 rating decision, the AOJ granted entitlement to service connection for right and left lower extremity radiculopathy as secondary to service-connected chronic lumbar sprain with spasm, assigning separate 10 percent evaluations effective August 14, 2015.  In the September 2016 SOC, the AOJ characterized this issue as service connection for initial claim for radiculopathy for bilateral lower extremities as secondary to chronic lumbar sprain with spasm, providing a muddled discussion as to why it was unable to grant service connection any earlier than the assigned effective date.  In his substantive appeal, the Veteran asserted that his radicular pain existed from the time he filed his original claim in 2010.  

The Board has recharacterized the matter on appeal as entitlement to an effective date prior to August 14, 2015, for the awards of entitlement to service connection for right and left lower extremity radiculopathy as secondary to service-connected chronic lumbar sprain with spasm.  On remand, the AOJ must provide an SSOC for this matter containing the applicable earlier effective date regulations as well as meaningful adjudication of this recharacterized issue. 

Based on the cumulative evidence of record, the Veteran's extended length of service, his competent assertions of in-service symptomatology, and the relatively short period of time between service retirement and the diagnoses of the claimed disorders, the Board will not proceed with final adjudication of the service connection claims for bilateral foot, BPH, tinea versicolor, and seborrheic dermatitis of the scalp until competent VA examinations/medical opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds the VA examination reports of record to be inadequate for adjudicative purposes in regards to the claims for entitlement to service connection for a hypertension, sleep disorder (OSA and primary insomnia), and right and left hip disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the December 2014 VA examination report failed to address whether the claimed hypertension was aggravated by the Veteran's service-connected narcolepsy, to include medications used to treat that disability.  The October 2016 VA examination report and medical opinion also did not provide a conclusive medical opinion as to whether the Veteran's claimed sleep disorder onset during or was causally related to his active military service.  The examiner found that OSA was not the result of or a progression of narcolepsy, as they were two separate diseases with similar symptoms.  While the examiner further noted that it was possible that the symptoms the Veteran now has were related to his symptoms in service, he concluded there was "no way to be definite."  However, the examiner clearly did not address whether the claimed sleep disorder was aggravated by the Veteran's service-connected narcolepsy.  Evidence of record further showed that service connection had been awarded for gluteal and biceps femoris tendonitis as well as radiculopathy of each lower extremity but does not fully address whether the Veteran had any additional right or left hip disorder, to include degenerative joint disease or arthralgia, that onset during service, was causally related to service, or was caused or aggravated by his service-connected bilateral knee and lumbar spine disabilities.  Thus, the AOJ should obtain additional VA examinations and/or medical opinions with supporting rationale to clarify the etiology of the Veteran's claimed hypertension, sleep disorder (OSA and primary insomnia), and right and left hip disorders.

Finally, updated VA treatment records, from the Little Rock VAMC and the Central Arkansas VA Healthcare System, to include all associated outpatient clinics, dated since August 2017, should be obtained and associated with the electronic claims file.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed disorders and service-connected disabilities from Little Rock VAMC and Central Arkansas VA Healthcare System for the time period from August 2017 to the present and associate them with the record.

2.  The Veteran must be also afforded an appropriate VA medical examination to determine the current severity of his service-connected PTSD.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right wrist and left shoulder disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of right wrist injury residuals and left shoulder arthralgia must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion for the right wrist and left shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing, as well as provide range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.  The examiner should also note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.  If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

4.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time period from November 2009 to the present.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.

Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities during the time period from November 2009 to the present.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time period from November 2009 to the present.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2017).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with the VA examination findings dated from 2009 to 2017 as well as the VA vocational rehabilitation files of record. 

5.  Obtain VA medical opinions to ascertain the etiology of the Veteran's currently diagnosed tinea versicolor, seborrheic dermatitis of the scalp, and BPH, by an appropriate examiner.  If the examiner determines that another examination is necessary to provide the opinions, one must be conducted.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed tinea versicolor, seborrheic dermatitis of the scalp, and/or BPH onset during or was causally related to active military service, to include asserted in-service itching of the skin.  In doing so, the examiner should acknowledge and discuss the findings in August 2011 VA examination report as well as the post-service VA treatment records.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current skin or prostate disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

6.  Thereafter, the Veteran must be afforded an appropriate VA medical examination(s) to determine the current nature and etiology of the claimed bilateral foot and hip disorders.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the previously or currently diagnosed bilateral foot disorder, claimed as pain in feet, decreased dorsiflexion in the ankles, and Morton's neuroma, onset during or was causally related to active military service, to include asserted in-service foot pain and documented ankle sprains.  In doing so, the examiner should acknowledge and discuss the findings in September 2009 and September 2012 VA examination reports as well as the post-service VA and private treatment records.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hip disorder (other than tendonitis or radiculopathy), to include degenerative joint disease and arthralgia, onset during or was causally related to active military service, to include asserted in-service complaints of hip pain and weakness.  The examiner must also provide an opinion as to whether any previously or currently diagnosed hip disorder (other than tendonitis or radiculopathy), to include arthralgia and degenerative joint disease, was caused or aggravated (permanently worsened) by the Veteran's service-connected bilateral knee and lumbar spine disabilities.  In doing so, the examiner should acknowledge and discuss the findings in the service treatment records, post-service VA treatment records, and the September 2009 and January 2014 VA examination reports.

7.  Obtain a VA medical opinion(s) to clarify the nature and etiology of the Veteran's current hypertension and sleep disorders from an appropriate examiner(s).  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed OSA onset during or was causally related to events in service.  The examiner must also provide an opinion as to whether any previously or currently diagnosed OSA was caused or aggravated (permanently worsened) by the Veteran's service-connected narcolepsy.  The examiner must address whether primary insomnia is a separate disorder versus a symptom of the Veteran's claimed OSA and/or service-connected narcolepsy.  In doing so, the examiner should acknowledge and discuss the findings in the post-service VA and private treatment records as well as the October 2016 VA examination report and medical opinion.

Based on a review of the evidence of record, the examiner should also opine as to whether any previously or currently diagnosed hypertension was caused or aggravated (permanently worsened) by the Veteran's service-connected narcolepsy, to include medications prescribed to treat that disability.   In doing so, the examiner should acknowledge and discuss the findings in the December 2014 VA examination report.

8.  A complete rationale for all requested opinions must be provided.  If any examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

9.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any opinion or examination is deficient in any manner, the AOJ must implement corrective procedures at once.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the March 2014 SOC, August 2016 SOC, September 2016 SOC, and October 2016 SOC.  If any benefit on appeal remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

